Atkinson, J.
1. This is an action at law on a contract, to recover an amount alleged to be due by the defendant upon demands based on performance of the contract by plaintiffs. The Court of Appeals, and no-t the Supreme Court, has jurisdiction. The prayer that the defendant be required to produce certain documents on the trial does not convert the c'ase into an equitable action.
'2. The ease, being of the character indicated in the preceding note, will *497be transferred to the Court of Appeals for decision. See Burress v. Montgomery, 148 Ga. 548 (97 S. E. 538).
No. 2404.
January 12, 1922.
Writ of error; from Bichmond superior court.
Isaac S. Peebles Jr., for plaintiffs in error.
C. II. & B. 8. Cohen, contra.

Transferred to Court of Appeals.


All the Justices concur.